PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BARREDA, FABIAN, MAURICIO
Application No. 15/946,449
Filed: 5 Apr 2018
For: VALVE FOR CONTROLLING WATER FLOW AND FOR IMPROVING WATER METER HEALTH AND READINGS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed on October 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on December 31, 2019.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on April 1, 2020.  The Office mailed a Notice of Abandonment on July 10, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	


The application is being forwarded to Group Art Unit 2856 for consideration of the Amendment filed on October 1, 2021.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions